Citation Nr: 1342254	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an effective date prior to April 12, 2006, for a 100 percent rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO in Philadelphia, Pennsylvania now maintains original jurisdiction over the Veteran's appeal. 

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDINGS OF FACT

1.  In a March 2011 submission, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the claim of entitlement to service connection for a skin disorder.

2.  In an April 2013 submission, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to an effective date prior to April 12, 2006, for a 100 percent rating for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals by the Veteran, as it relates to the claims of entitlement to service connection for a skin disorder and entitlement to an effective date prior to April 12, 2006, for a 100 percent rating for service-connected PTSD, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In March 2011, the Veteran and his representative submitted a statement indicated his desire to withdraw his claim for entitlement to service connection for a skin disorder.  In April 2013, the Veteran submitted a faxed letter to the Board indicating that he no longer wished to pursue his appeal for entitlement to an effective date prior to April 12, 2006, for a 100 percent rating for service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues and they are dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for a skin disorder is dismissed.

The appeal for entitlement to an effective date prior to April 12, 2006, for a 100 percent rating for service-connected posttraumatic stress disorder is dismissed.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


